DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 2 item “W6” should be labeled “Wb”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 150 in figure 10 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0038], says “effecient” and should say “efficient”
Paragraphs [0015], [0031], [0032], and [0051] say “detacheable” and should say “detachable”
Paragraph [0045], says “preferrably” and should say “preferably”
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 8, “the upper frames” should say “the upper frame”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 has the limitation of “the connecting frame is configured to adjust a level of the upper frame”. When looking to the specification for support, paragraph [0010] reiterates this statement with no description of the member(s) that allows for this adjustment. Also, when looking to the figures, the connecting frame (114) is fixed to the lower frame (112) and the upper frame (110) as seen in figures 6-7, with no adjustment seen. The connecting frame has no description or depiction of what allows it to adjust the level of the upper frame, making it unclear of how the connecting frame adjusts a level of the upper frame. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has the limitation of “the connecting frame is configured to adjust a level of the upper frame”. When looking to the specification for support, paragraph [0010] reiterates this statement with no description of the member(s) that allows for this adjustment. Also, when looking to the figures, the connecting frame (114) is fixed to the lower frame (112) and the upper frame (110) as seen in figures 6-7, with no adjustment seen. The connecting frame has no description or depiction of what allows it to adjust the level of the upper frame, making it unclear of how the connecting frame adjusts a level of the upper frame.
Claim 6 has the limitation of “a wheel member, the wheel member having a first end and a second end, a wheel being rotatably connected to each end of the wheel member”. In claim 1 the field cart has axles with wheels rotatably connected, and when looking at the figures (figs.6-7) and in the specification (paragraph [0042]) the wheel assembly (128) includes axles (122, 124) with wheels (108). It is unclear what the applicant is trying to claim with “wheel member” since the axles and the wheels have already been claimed in claim 1. For examination purposes, the examiner is interpreting “a wheel member” as “the axles”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US-3361224-A) in view of Kang (KR-20170055027-A).

Regarding claim 1, McKim teaches A field cart (cart 10, figs.1-4), comprising: a base frame assembly (rectangular body 11,figs.1-2, column 1 line 64-column 2 line 2) comprising an upper frame (horizontally disposed supporting member 25, figs.1-2, column 2, lines 15-25), a lower frame (lower frame includes baseboard 12 and axle supports 15, figs.1-2, column 1 line 64-column 2 line 2), a longitudinal connecting member (baseboard 12 extends longitudinally, figs.1-2) and a connecting frame (vertical posts 26, fig.2), the connecting frame arranged and connected between the upper frame and the lower frame (vertical posts 26 are arranged between the upper frame and lower frame, fig.2); axles connected to the lower frame (axles 13 and 16, figs.1-2); the longitudinal connecting member connecting the axles (baseboard 12 connects the axles 13 and 16, figs.1-2, column 1 line 64-column 2 line 2); wheels rotatably connected to the axles (wheels 14 and 17 are rotatably mounted on the axles 13 and 16, figs.1-4, column 1 line 64-column 2 line 2).
McKim fails to teach a chair and a tub on the field cart. However, Kang teaches a chair (chair 14, fig.1, page 2, paragraph 7 of translated copy) attached to the upper frames in a position lateral to the direction of travel of the wheels (chair 14 is attached to the top of the frame 10, fig.1, and the chair 14 can swivel to be in a position lateral to the direction of travel of the wheels, page 2, paragraph 7); the chair being offset from the longitudinal connecting member (the chair 14 would be offset vertically and rearwardly of the longitudinal connect member when attached to the frame of McKim similar to that of Kang, fig.1 of Kang); and a tub (circular basket that would be put in the basket support portion 24a, page 2 last paragraph to page 3 2nd paragraph) attached to the upper frame and positioned beside the chair (the circular basket in the basket support 24a is attached to the top of the frame 10 beside the chair 14, fig.1).
McKim and Kang are both considered to be analogous to the claimed invention because they are in the same field of harvesting vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of Kang and have a chair and basket as taught by Kang on the upper frame of McKim. Adding the chair and the basket of Kang on to the upper frame of McKim would provide a place for the user to sit while picking fruits and vegetables, and a place to store the items picked. Having a place to sit and a place to store items, makes the cart more efficient and more ergonomically suited for the user.

Regarding claim 2, McKim in combination with Kang, Kang teaches further comprising a second tub (circular basket in the basket supporting portion 24b, fig.1) positioned beside the chair, the second tub being attached to the upper frame (the basket in the basket support portion 24b is attached to the top of the frame 10 and beside the chair 14, fig.1).

Regarding claim 4 as best understood based on the 35 U.S.C 112(a) and 112(b) issues in claim 3, McKim in combination with Kang, McKim teaches wherein the position of the chair and tubs attached to the upper frame is higher than the depth of the furrow in the crop field whereby the chair and tubs are positioned above the crop bed (the rectangular body 11 is positioned above the crop bed, making the tub and the chair of Kang when attached to the upper frame 25 of McKim positioned above the crop bed, figs.2-4 of McKim).

Regarding claim 5, McKim in combination with Kang, Kang teaches wherein a seatback portion of the chair (seat back portion of the chair 14, fig.1) is positioned on the upper frame, forming lateral foot space in front of the chair (the chair 14 of Kang can swivel around and be raised and lowered, page 2 paragraph 7 and page 4 paragraph 2, fig.1, the chair 14 would be attached to the support member 25 of McKim and would allow the user to place their feet on the ground adjacent the sides of the frame 10 near wheels 14 and 17 or on the support member 25 when swiveled around, figs.1-2).

Regarding claim 11, McKim teaches a field cart (cart 10, figs.1-4), comprising: a base frame assembly (rectangular body 11,figs.1-2, column 1 line 64-column 2 line 2), the base frame assembly, comprising: a plurality of upper frames (horizontally disposed supporting member 25 and support member 27, figs.1-2, column 2, lines 15-25); a lower frame (lower frame includes baseboard 12 and axle supports 15, figs.1-2, column 1 line 64-column 2 line 2) having axles (axles 13 and 16, figs.1-2) and a longitudinal connecting member (baseboard 12 extends longitudinally, figs.1-2) , the longitudinal connecting member connecting the axles (baseboard 12 connects the axles 13 and 16, figs.1-2, column 1 line 64-column 2 line 2); connecting frames (vertical posts 26, fig.2) arranged and connected between the upper frames and the lower frame (vertical posts 26 are arranged between the upper frame and lower frame, fig.2); and wheels rotatably connected to the axles (wheels 14 and 17 are rotatably mounted on the axles 13 and 16, figs.1-4, column 1 line 64-column 2 line 2). 
McKim fails to teach a tub support frame. However,  Kang teaches a tub support frame (shaft 22a, supporting portion 24a, support plate 28, connecting member 25b, and supporting portion 25c, fig.1), the tub support frame located adjacent to the upper frames and connected to the upper frames and the lower frame (the tub support as described above is connected the top of the frame 10, which when added to McKim would connect to the upper frame 25 and lower frame 12, fig.1 of Kang, fig.2 of McKim), the tub support frame including a securing member (shaft 22a with supporting portion 25c and connecting member 25b, fig.1); a stability bracket (support plate 28, fig.1) and a securing bracket (basket supporting portion 24a, fig.1), the stability bracket and the securing bracket coupled to the base frame assembly (the basket support portion 24a and the support plate are coupled to the frame 10, figs.1 and 3), the stability bracket and the securing bracket configured with the securing member to create a tub receiving area that frictionally fits a tub (circular basket that would be put in the basket support portion 24a and rest on the plate 28, with the basket support portion 24a and the plate 28 holding the basket through friction, page 2 last paragraph to page 3 2nd paragraph); and a chair (chair 14, fig.1, page 2, paragraph 7 of translated copy)coupled to the upper frames such that a seated user is facing the direction of travel of the cart (chair 14 is attached to the top of the frame 10, fig.1, and the chair 14 can swivel and be in a position facing the direction of travel of the wheels, page 2, paragraph 7).
McKim and Kang are both considered to be analogous to the claimed invention because they are in the same field of harvesting vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of Kang and have a chair and basket assembly as taught by Kang on the upper frame of McKim. Adding the chair and the basket of Kang on to the upper frame of McKim would provide a place for the user to sit while picking fruits and vegetables, and a place to store the items picked. Having a place to sit and a place to store items, makes the cart more efficient and more ergonomically suited for the user.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US-3361224-A) in view of Kang (KR-20170055027-A), in further view of Seo (KR 20160016306 A).

Regarding claim 6 as best understood based on the 35 U.S.C 112(b) issue mentioned above, McKim in combination with Kang, McKim teaches further comprising a wheel assembly (axles 13 and 16 with wheels 14 and 17, fig.1) having a wheel member (axles 13 and 16, fig.1), the wheel member having a first end and a second end (axles 13 and 16 have two ends, fig.1), a wheel being rotatably connected to each end of the wheel member (wheels 14 and 17 are rotatably connected to each end of the axles 13 and 17, fig.1). The combination fails to teach wherein the width of the wheel member is less than a standard-sized furrow width in a crop field.
	However, Seo teaches wherein the width of the wheel member is less than a standard-sized furrow width in a crop field (width between the wheels 21 and 21’ fits inside the furrow of a crop field, as seen in figure 4).
McKim and Seo are both considered to be analogous to the claimed invention because they are in the same field of field carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of Seo and have the wheel assembly fit inside the furrow of a crop field. Having the cart wheel assembly fit inside the width of a crop field allows the cart to be used for taller crops, making the cart more versatile.	

Regarding claim 7, McKim in combination with Kang and Seo, Seo teaches wherein due to the length of the wheel assembly, the wheels are configured to fit within the furrow of a crop field (length between the wheels 21 and 21’ fits inside the furrow of a crop field, as seen in figure 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US-3361224-A) in view of Kang (KR-20170055027-A), in further view of Seo (KR 20160016306 A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) .

Regarding claim 8, McKim in combination with Kang and Seo, Seo fails to disclose the length in the lateral direction as claimed. However, those having ordinary skill in the art would understand that providing said cart with the length of the wheel assembly in the lateral direction of 16 inches would be obvious to those having ordinary skill in the art, before the effective filing date of the claimed invention. Such a dimension would be desirable for allowing the cart to travel inside the furrow and not destroy the crop beds. Providing the length of the wheel assembly in the lateral direction being 16 inches as described in the claim is as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US-3361224-A) in view of Kang (KR-20170055027-A), in further view of De Geere (US-3217478-A).

Regarding claim 9, McKim and Yang teach the field cart of claim 1, but fail to teach wherein each of the wheels have a solid tire connected to the wheels.
	However, De Geere teaches wheels have a solid tire connected to the wheels (wheel 18 has solid tire 22, fig.2, column 2, lines 3-10). 
McKim and De Geere are both considered to be analogous to the claimed invention because they are in the same field of harvesting vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of De Geere and have a solid tire attached to the wheel of McKim as taught by De Geere. Having a solid tire attached to the wheel of McKim would provide for better traction and with a solid tire the user does not have to worry about a flat tire.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US-3361224-A) in view of Kang (KR-20170055027-A), in further view of Ryu (KR-20110026236-A).

Regarding claim 10, McKim and Yang teach the field cart of claim 1, but fail to teach wherein the field cart further includes a shade frame assembly having a shade fixing member removably attached to the upper frame, and a shade attached to the shade frame.
	However, Ryu teaches the field cart further includes a shade frame assembly (umbrella 11 with shaft 6, figs.5-7) having a shade fixing member (vertical pole of the umbrella 11 that is received by the shaft 6, figs.5-7) removably attached to the upper frame, and a shade (cloth 11a, fig.5) attached to the shade frame.
McKim and Ryu are both considered to be analogous to the claimed invention because they are in the same field of field carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of Ryu and have a shade frame attached to the upper frame of McKim as taught by Ryu. Having a shade assembly provides the user with protection from the sun on hot days, as well as protection from rain, making working on the vehicle more enjoyable. 	

Regarding claim 12, McKim in combination with Kang teach the field cart of claim 11, but fails to teach further comprising an accessory sleeve coupled to the base frame assembly.
	However, Ryu teaches an accessory sleeve (shaft 6, fig.5) coupled to the base frame assembly (shaft 6 is coupled to the frame 1, figs.5 and 7).
McKim and Ryu are both considered to be analogous to the claimed invention because they are in the same field of field carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKim with the teachings of Ryu and have an accessory sleeve on the frame of McKim as taught by Ryu. Having an accessory sleeve would allow the user to attach multiple different items such as: an umbrella, basket holder, light bar, support plate, and many more options. Having these different attachment options makes the cart more versatile to accommodate many different jobs.

Regarding claim 13, McKim in combination with Yang and Ryu, Ryu teaches a shade frame assembly (umbrella 11, figs.5-7), the shade frame assembly including a shade (cloth 11a, fig.5) and a shade fixing member (vertical pole of the umbrella 11 that is received by the shaft 6, figs.5-7), the shade fixing member including a top of frame (top of the pole of the umbrella, figs.5-7), the shade attached to the top of frame (cloth 11a is attached to the top of the pole, figs.5-7), and the shade fixing member being configured to connect to the accessory sleeve (the vertical pole of the umbrella is received inside the shaft 6, figs.5-7).

Regarding claim 3, due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacrouts-Casenave (US-20180035599-A1) teaches a farm vehicle with tubs and seat. Grossberger (US-20140265183-A1) teaches strawberry box cart with worker support. Harold (US-3037570-A) teaches a powered vehicle controlled by harvesting worker with seat and shade structure. Kelly (US-20210139062-A1) teaches beach wagon with shade structure next to a chair. Diaz (US-6105594-A) teaches an adjustable umbrella support apparatus attachable on to seat of carts. Sowder (US-0667370-A) teaches a cotton-picket’s truck with basket and umbrella. Salvatore (US-1094259-A) teaches a wheel with a solid tire for agriculture use. Chen (US-20180310462-A1) teaches agricultural harvesting vehicle with solid tires. Lee Chun Woo (KR-20170126124-A) teaches an agricultural electric operation vehicle with swiveling seats. Park Jung Soo (KR-20160136194-A) teaches farm produce reaping apparatus with shade and basket assembly. Chae Hye Seon (KR-101424148-B1) teaches a handcart harvest farm product with baskets and seat. Ryu Jung Gi (KR-101412965-B1) teaches a working carrier for gathering agricultural products. Kim Chul Dae (KR-101324217-B1) teaches a working carrier of electric power for gathering crops. Jardin (FR-2825571-A1) teaches three-wheeled trolley for grape pickers with upper frame, lower frame, tub, and wheel assembly. Choi Hwan Chul (KR-20110100803-A) teaches crops harvester with tub support assembly. Hyun-bong Lee (KR-200394202-Y1) teaches a crop cart with a chair Kwag Suk Geon (KR-20110034890-A) teaches a multi-functional cart for harvesting. Min Byung Chan (KR-101223294-B1) teaches convertible pepper harvesting apparatus with basket and shade. Doohee Lee (KR-20120005920-U) teaches a crop cart with two shades and seat. Kwun Dalyong (KR-200194177-Y1) teaches a crop harvester with basket, seat, and umbrella. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618